Judgment, Supreme Court, New York County (Franklin Weissberg, J., at trial with a jury), rendered September 16, 1987, convicting defendant of criminal sale of a controlled substance in the third degree and sentencing him to an indeterminate term of imprisonment of from 6½ to 13 years, unanimously affirmed.
We find no merit to defendant’s claim that the prosecutor bolstered his case by repetitively eliciting the same testimony from the police witnesses. We find no danger that the manner in which the evidence was adduced at trial improperly suggested that the case against defendant was more weighty than it really was.
In addition, we do not consider defendant’s sentence to be *219excessive. The remaining contentions of defendant are not preserved as a matter of law and we therefore decline to reach them. Were we to consider them, in the interest of justice, we would nevertheless affirm, finding them to be without merit. Concur—Sullivan, J. P., Carro, Rosenberger, Kassal and Ellerin, JJ.